

blue ball logo
[bluelogo.jpg]                                               Exhibit 10.15


Ball Corporation
345 South High Street, Muncie, IN 47305-2326 (317) 747-6100
 
PERSONAL & CONFIDENTIAL


January 24, 1996




Dear _________________,


Ball Corporation (the "Corporation") considers it essential to the best
interests of its stockholders to foster the continuous employment of key
management personnel. In this connection, the Board of Directors of the
Corporation (the "Board") recognizes that the possibility of a change in control
of the Corporation exists and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Corporation and its
stockholders.


The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Corporation's
management, including yourself, to their assigned duties without distraction in
the face of potentially disturbing circumstances arising from the possibility of
a change in control of the Corporation.


In order to induce you to remain in the employ of the Corporation or any wholly
owned subsidiary of the Corporation, the Corporation agrees that you shall
receive the severance benefits set forth in this letter agreement (the
"Agreement"), which amends and restates the agreement between you and the
Corporation, dated January 6, 1995, in the event your employment with the
Corporation is terminated under the circumstances described below subsequent to
a "Change in Control of the Corporation" (as defined in Section 2).


1.     Term of Agreement. The Agreement shall continue in effect through August
1, 1996; provided, however, that commencing on August 1, 1996, and each August
1, thereafter, the term of this Agreement shall automatically be extended for
one additional year unless, not later than June 1 immediately preceding such
August 1, and every June 1, thereafter, the Corporation shall have given notice
that it does not wish to extend this Agreement; and provided, further, that if a
Change in Control of the Corporation as defined in Section 2, shall have
occurred during the original or extended term of this Agreement, this Agreement
shall continue in effect for a period of not less than twenty-four (24) months
beyond the month in which such Change in Control occurred.


2.     Change in Control. No benefits shall be payable hereunder unless there
shall have been a Change in Control of the Corporation, as set forth below. For
purposes of this Agreement, a "Change in Control of the Corporation" shall be
deemed to have occurred upon the first to occur of the following events:


(i) any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (other than the
Corporation, any trustee or other fiduciary holding securities under an employee
benefit plan of the Corporation or any subsidiary of the Corporation, or any
corporation owned, directly or indirectly, by the stockholders of the
Corporation in substantially the same proportions as their ownership of stock of
the Corporation), is or becomes the "beneficial

 




--------------------------------------------------------------------------------



owner" (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 30 percent or more of
the combined voting power of the Corporation's then outstanding securities;


(ii) at any time during any period of two consecutive years, individuals, who at
the beginning of such agreement with the Corporation to effect a transaction
described in Subsection (i), (iii) or (iv) of this Section) whose election by
the Board or nomination for election by the Corporation's stockholders was
approved by a vote of at least two-thirds (2/3) of the directors at the
beginning of the period or whose election or nomination for election was
previously so approved cease for any reason to constitute at least a majority
thereof;


(iii) the stockholders of the Corporation approve a merger or consolidation of
the Corporation with any other corporation, other than (1) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50 percent of the combined voting power of the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation or (2) a merger or consolidation
effected to implement a recapitalization of the Corporation (or similar
trans-action) in which no person acquires 50 percent or more of the combined
voting power of the Corporation's then outstanding securities; or


(iv) the stockholders of the Corporation approve a plan of complete liquidation
of the Corporation or an agreement for the sale or disposition by the
Corporation of all or substantially all of the Corporation's assets.


3.     Takeover Threat. For purposes of this Agreement, a "Takeover Threat"
shall be deemed to have occurred if (i) the Corporation enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control of the Corporation; (ii) any person (including the Corporation)
publicly announces an inten-tion to take or to consider taking actions which, if
consummated, would constitute a Change in Control of the Corporation; (iii) any
"person," as such term is used in Sections 13(d) and 14(d) of the Exchange Act
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any subsidiary of the
Corporation, or any corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation), who is or has become the "beneficial
owner" (as defined in Rule 13 d-3 under the Exchange Act), directly or
indirectly of securities of the Corporation representing t0 percent or more of
the combined voting power of the Corporation's then outstanding securities
increases such ownership by 5 percentage points or more of such voting power
over a period of less than twenty-four (24) months; or (iv) the Board adopts a
resolution to the effect that a Takeover Threat for purposes of this Agreement
has occurred. Solely for purposes of determining your entitlement to payment of
severance benefits pursuant to this Agreement, you agree that, subject to the
terms and conditions of this Agreement, in the event of a Takeover Threat, you
will remain in the employ of the Corporation for a period of one (1) year from
the occurrence of such Takeover Threat, or until an actual Change in Control of
the Corporation, whichever occurs earlier.


4.     Termination Following Change in Control.


(i) General. If any of the events described in Section 2 constituting a Change
in Control of the Corporation shall have occurred, (A) you shall be entitled to
the benefits provided in Section 5(iii) upon the subsequent termi-nation of your
employment

2




--------------------------------------------------------------------------------



during the term of this Agreement unless such termination is (a) because of your
death or Disability, (b) by the Corporation for Cause, or (c) by you other than
on account of Constructive Termination, and (B) you shall be entitled to the
benefits provided in Section 5(vi) whether or not your employment with the
Corporation is terminated. In the event your employment with the Corporation is
terminated for any reason at any time prior to the occurrence of a Change in
Control of the Corporation and subse-quently a Change in Control of the
Corporation shall have occurred, you shall not be entitled to any benefits
hereunder.


(ii) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with the Corporation for six (6) consecutive months, and within thirty
(30) days after written notice of termination is given you shall not have
returned to the full-time performance of your duties, your employment may be
terminated for "Disability."


(iii) Cause. Termination by the Corporation of your employment for "Cause" shall
mean termination (a) upon the willful and continued failure by you to
substantially perform your duties with the Corporation (other than any such
failure resulting from your incapacity due to physical or mental illness or any
such actual or anticipated failure after the issuance of a Notice of Termination
(as defined in Subsection (v) hereof) by you or on account of Constructive
Termination (as defined in Subsection (iv) hereof)), after a written demand for
substantial performance is delivered to you by the Board, which demand
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties or (b) the willful engaging by you in
conduct which is demonstrably and materially injurious to the Corporation,
monetarily or otherwise. For purposes of this Subsection, no act, or failure to
act, on your part shall be deemed "willful" unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Corporation. Notwithstanding the
foregoing, you shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to you a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters (3/4) of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice to you and an opportunity for you, together
with your counsel, to be heard before the Board), finding that in the good faith
opinion of the Board you were guilty of conduct set forth above in this
Subsection and specifying the particulars thereof in detail.


(iv) Constructive Termination. You shall be entitled to terminate your
employment upon the occurrence of Constructive Termination. For purposes of this
Agreement, "Constructive Termination" shall mean, without your expressed written
consent, the occurrence after a Change in Control of the Corporation of any of
the following circumstances unless, in the case of paragraphs (a), (e), (f), (g)
or (h), such circumstances are fully corrected prior to the Date of Termination
(as defined in Subsection (vi) hereof) specified in the Notice of Termination
(as defined in Subsection (v) hereof) given in respect thereof:


(a) the assignment to you of any duties inconsistent (unless in the nature of a
promotion) with the position in the Corporation that you held immediately prior
to the Change in Control of the Corporation, or a significant adverse reduction
or alteration in the nature or status of your position, duties or
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control;

3




--------------------------------------------------------------------------------



(b) a reduction by the Corporation in your annual base salary as in effect
immediately prior to the Change in Control of the Corporation or as the same may
be increased from time to time, except for across-the-board salary reductions
similarly affecting all management personnel of the Corporation and all
management personnel of any person in control of the Corporation;


(c) the Corporation's requiring that your principal place of business be at an
office located more than twenty (20) miles from the location where your
principal place of business is located immediately prior to the Change in
Control of the Corporation, except for required travel on the Corporation's
business to an extent substantially consistent with your present business travel
obligations;


(d) the failure by the Corporation to pay to you any portion of your current
compensation except pursuant to an across-the-board compensation deferral
similarly affecting all management personnel of the Corporation and all
management personnel of any person in control of the Corporation or to pay to
you any portion of an installment of deferred compensation under any deferred
compensation program of the Corporation within seven (7) days of the date such
compensation is due;


(e) the failure by the Corporation to continue in effect any compensation or
benefit plan in which you participate immediately prior to the Change in Control
of the Corporation that is material to your total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Corporation to
continue your par-ticipation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of your participation relative to other
participants, as existed at the time of the Change in Control of the
Corporation;


(f) the failure by the Corporation to continue to provide you with benefits
substantially similar to those enjoyed by you under any of the Corpora-tion's
life insurance, medical, health and accident, or disability plans in which you
were participating at the time of the Change in Control of the Corporation, the
taking of any action by the Corporation which would directly or indirectly
materially reduce any of such benefits or deprive you of any material fringe
benefit enjoyed by you at the time of the Change in Control of the Corporation,
or the failure by the Corporation to provide you with the number of paid
vacation days to which you are entitled on the basis of years of service with
the Corporation in accordance with the Corporation's normal vacation policy in
effect at the time of the Change in Control of the Corporation;


(g) the failure of the Corporation to continue this Agreement in effect, or to
obtain a satisfactory agreement from any successor to assume and agree to
perform this Agreement, as contemplated in Section 6 hereof; or


(h) any purported termination of your employment that is not effected strictly
in accordance with the terms of this Agreement and pursuant to a Notice of
Termination satisfying the requirements of Subsection (v) hereof (and, if
applicable, the requirements of Subsection (iii) hereof), which purported
termination shall not be effective for purposes of this Agreement.


Your right to terminate your employment pursuant to this Subsection shall not be
affected by your incapacity due to physical or mental illness. Your continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Constructive Termination hereunder.

4




--------------------------------------------------------------------------------



(v) Notice of Termination. Any purported termination of your employment by the
Corporation or by you shall be communicated by written Notice of Termination to
the other party hereto in accordance with Section 7. "Notice of Termination"
shall mean a notice that shall indicate the specific termination provision in
this Agreement relied upon and shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of your employment
under the provision so indicated.


(vi) Date of Termination, Etc. "Date of Termination" shall mean (a) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30)-day period), and (b) if your
employment is terminated pursuant to Subsection (iii) or (iv) hereof or for any
other reason (other than Disability), the date specified in the Notice of
Termination (which, in the case of a termination for Cause shall not be less
than thirty (30) days from the date such Notice of Termination is given, and in
the case of a termination on account of Constructive Termination shall not be
less than fifteen (15) nor more than sixty (60) days from the date such Notice
of Termination is given); provided, however, that if within fifteen (15) days
after any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this proviso), the party receiving
such Notice of Termination notifies the other party that a dispute exists
concerning the termination, then the Date of Termination shall be the date on
which the dispute is finally determined, either by mutual written agreement of
the parties or by a binding arbitration award; and provided, further, that the
Date of Termination shall be extended by a notice of dispute only if such notice
is given in good faith and the party giving such notice pursues the resolution
of such dispute with reasonable diligence. Notwithstanding the pendency of any
such dispute, the Corporation will continue to pay you your full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, base salary), and continue you as a participant in all compensation,
benefit and insurance plans in which you were participating when the notice
giving rise to the dispute was given until the dispute is finally resolved in
accordance with this Subsection. Amounts paid under this Subsection, in addition
to all other amounts due under this Agreement, shall not be offset against or
reduce any other amounts due under this Agreement and shall not be reduced by
any compensation earned by you as the result of employment by another employer.


5.     Compensation Upon Termination or During Disability; Gross-up Payment.
Following a Change in Control of the Corporation, you shall be entitled to the
following benefits during a period of disability, or upon termination of your
employment, as the case may be, provided that such period or termination occurs
during the term of this Agreement or, if earlier, within one year following such
Change in Control of the Corporation; provided further, however, that you shall
be entitled to the benefits described in Subsection (vi) hereof whether or not
your employment with the Corporation is terminated:


(i) During any period that you fail to perform your full-time duties with the
Corporation as a result of incapacity due to physical or mental illness, you
shall continue to receive your base salary at the rate in effect at the
commencement of any such period, reduced to the extent disability benefits are
actually received by you during this period, until this Agreement is terminated
pursuant to Section 4 (ii) hereof Thereafter, or in the event your employment
shall be terminated by reason of your death, your benefits shall be determined
under the Corporation's retire-ment, insurance, disability and other
compensation programs then in effect in accordance with the terms of such
programs.

5




--------------------------------------------------------------------------------



(ii) If your employment shall be terminated by the Corporation for Cause or by
you other than on account of Constructive Termination, the Corporation shall pay
you your full base salary through the Date of Termination at the rate in effect
at the time Notice of Termination is given, plus all other amounts to which you
are entitled under any compensation or benefit plan of the Corporation at the
time such payments are due, and the Corporation shall have no further
obligations to you under this Agreement.


(iii) If your employment by the Corporation shall be terminated by you on
account of Constructive Termination or by the Corporation other than for Cause
or Disability, then you shall be entitled to the benefits provided below:


(a) no later than the fifth day following the Date of Termination, the
Corporation shall pay to you your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given,
plus all other amounts to which you are entitled under any incentive, bonus or
other compensation plan of the Corporation, at the time such payments are due;


(b) in lieu of any further salary payments to you for periods subsequent to the
Date of Termination, the Corporation shall pay as severance pay to you, at the
time specified in Subsection (iv) hereof, a lump sum severance payment (together
with the payments provided in paragraph (c), below, the "Severance Payments")
equal to two times the sum of (1) your annual salary rate (including for this
purpose any deferred salary) as in effect as of the Date of Termination or
immediately prior to the Change in Control of the Corporation, whichever is
greater, and (2) your annual target bonus under the applicable bonus or
incentive compensation plans in respect of the calendar years preceding that in
which occurs the Date of Termination or that in which occurs the Change in
Control;


(c) in lieu of any payments under any bonus or annual incentive compensation
plan in effect for the year in which your Date of Termination occurs, the
Corporation shall pay you in a lump sum, at the time specified in Subsection
(iv) hereof, a pro rata portion (based on the number of whole months, with a
partial month treated as a whole month, elapsed since the first day of the
calendar year in which the Date of Termination occurs), of the target amount of
all contingent awards granted under such plans for all uncompleted periods;


(d) in lieu of shares of common stock of the Corporation ("Corporation Shares")
issuable upon the exercise of outstanding options ("Options"), if any, granted
to you under any Corporation stock option plan (which Options shall be cancelled
upon the making of the payment, referred to below), you shall receive within the
time provided for in Subsection (iv) hereof an amount in cash equal to the
product of(A) the excess of, the higher of the closing price of Corporation
Shares as reported on The New York Stock Exchange on or nearest the Date of
Termination or the highest per share price for Corporation Shares actually paid
in connection with any Change in Control of the Corporation, over the per share
exercise price of each Option held by you (whether or not then fully
exercisable), times (B) the number of Corporation Shares covered by each such
Option;


(e) in addition to any retirement benefits to which you are entitled under the
Ball Corporation Pension Plan for Salaried Employees (the "Qualified Plan") or
any successor plans thereto, the Corporation shall pay to you in a lump. sum, at
the time specified in Subsection (iv) hereof, an amount equal to the actuarial
present value of the excess of(l) over (2), where (1) equals the aggregate
retirement pension (determined as

6




--------------------------------------------------------------------------------



a straight life annuity) to which you would have been entitled under the terns
of the Qualified Plan (without regard to any amendment to the Qualified Plan
made subsequent to a Change in Control of the Corporation and on or prior to the
Date of Termination, which amendment adversely affects in any manner the
computation of retirement benefits under such plan), determined as if you had
accumulated thereunder two additional years of Benefit Service (after any
termination pursuant to Section 4) at your rate of Salary in effect on the Date
of Termination and where (2) equals the aggregate retirement pension (determined
as a straight life annuity) to which you are entitled pursuant to the provisions
of the Qualified Plan. All defined terms used in this paragraph (e) shall have
the same meaning as in the Qualified Plan, unless otherwise defined herein or
otherwise required by the context;


(f) for a period beginning with your termination of employment and not to exceed
the earlier of two years or until your commencement of employment with a
subsequent employer, the Corporation shall arrange to provide you with life,
disability, accident and health insurance benefits substantially similar to
those which you were receiving immediately prior to the Notice of Termination.
Benefits otherwise receivable by you pursuant to this paragraph (f) shall be
reduced to the extent comparable benefits are actually received by you from any
and all successor employers during the period following your termination, and
any such benefits actually received by you shall be reported to the Corporation;


(g) the Corporation shall pay to you all reasonable legal fees and expenses
incurred by you as a result of such termination (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement);
unless the decision-maker in any proceeding, contest or dispute arising
hereunder makes a formal finding that you did not have a reasonable basis for
instituting such proceeding, contest or dispute;


(h) the Corporation shall provide you with individual outplacement services in
accordance with the general custom and practice generally accorded to an
executive of your position.


(iv) The payments provided for in Subsections (iii) (b) and (c), above, and
Subsection (vi) below, shall be made not later than the fifth day following the
Date of Termination; provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Corporation shall pay to
you on such day an estimate, as determined in good faith by the Corporation, of
the minimum amount of such payments and shall pay the remainder of such payments
(together with interest at the rate provided in section 1274(b)(2)(B) of the
Internal Revenue Code of 1986, as amended (the "Code")) as soon as the amount
thereof can be determined but in no event later than the thirtieth day after the
Date of Termination. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Corporation to you, payable on the fifth day after
demand by the Corporation (together with interest at the rate provided in
section 1274(b)(2)(B) of the Code).


(v) Except as provided in Subsection (iii)(f) hereof, you shall not be required
to mitigate the amount of any payment provided for in this Section 5 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by you as
the result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by you to the Corporation, or otherwise.

7




--------------------------------------------------------------------------------



(vi) (a) Whether or not you become entitled to the Severance Payments, if any of
the payments or benefits received or to be received by you in connection with a
Change in Control or your termination of employment (whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement with the
Corporation, any person (as defined in Section 2(i)) whose actions result in a
Change in Control or any person affiliated with the Corporation or such person)
(such payments or benefits, excluding the Gross-Up Payment (as defined below),
being hereinafter referred to as the "Total Payments") will be subject to any
excise tax imposed under section 4999 of the Code (the "Excise Tax"), the
Corporation shall pay to you an additional amount (the "Gross-Up Payment") such
that the net amount retained by you, after deduction of any Excise Tax on the
Total Payments and any federal, state and local income and employment taxes and
Excise Tax upon the Gross-Up Payment, shall be equal to the Total Payments.


(b) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel (the "Tax
Counsel") reasonably acceptable to you and selected by the accounting firm which
was, immediately prior to the Change in Control, the Corporation's independent
auditor (the "Auditor"), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of section 280G(b)(4)(A) of
the Code, (ii) all "excess parachute payments" within the meaning of section
280G(b)(l) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of the Tax Counsel, such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered (within
the meaning of section 280G(b)(4)(B) of the Code) in excess of the base amount
(as defined in section 280G(b)(3) of the Code) allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, you shall be deemed to pay federal income tax at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of your residence on the
Date of Termination (or if there is no Date of Termination, then the date that
the Gross-Up Payment is calculated for purposes of this Section), net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.


(c) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account hereunder at the time of termination of your
employment, you shall repay to the Corporation, at the time that the amount of
such reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income and
employment taxes imposed on the Gross-Up Payment being repaid by the Executive
to the extent that such repayment results in a reduction in Excise Tax and/or a
federal, state or local income or employment tax deduction) plus interest on the
amount of such repayment at 120% of the rate provided in section t 274(b)(2)(B)
of the Code. In the event that the Excise Tax is determined to exceed the amount
taken into account hereunder (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Corporation shall make an additional Gross-Up Payment in respect of such
excess (plus any interest, penalties or additions payable by you with

8




--------------------------------------------------------------------------------



respect to such excess) at the time that the amount of such excess is finally
determined. You and the Corporation shall each reasonably cooperate with the
other in connection with any administrative or judicial proceedings concerning
the existence or amount of liability for Excise Tax with respect to the Total
Payments.


(vii) As soon as practicable, following a Takeover Threat, or in any event,
within twenty (20) business days thereafter, the Corporation agrees it will
establish and fund a so-called "Rabbi Trust" in an amount sufficient to provide
for all cash payments of benefits specified in Section 5, assuming that you were
entitled to such benefits, plus an additional $50,000 to cover legal fees
referred to in Section 5(iii)(g).



 
6.
Successors; Binding Agreement.



(i) The Corporation will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Failure of the Corporation to obtain such assumption and agreement prior
to the effectiveness of any such succession shall be a breach of this Agreement
and shall entitle you to compensation from the Corporation in the same amount
and on the same terms to which you would be entitled hereunder if you terminate
your employment on account of Constructive Termination following a Change in
Control of the Corporation, except that for the purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Date of Termination. As used in this Agreement, "Corporation" shall
mean the Corporation as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


(ii) This Agreement shall inure to the benefit of and be enforceable by you and
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If you should die while any amount
would still be payable to you hereunder had you continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee or other designee or, if there
is no such designee, to your estate.


7.    Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by the United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices to the Corporation shall be directed to the
attention of the Board with a copy to the Secretary of the Corporation, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.


8.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be

9




--------------------------------------------------------------------------------



governed by the laws of the State of Indiana without regard to its conflicts of
law principles. All references to section of the Exchange Act or the Code shall
be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law. The obligations of the Corporation
under Section 5 shall survive the expiration of the term of this Agreement.


9.     Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


11.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration, conducted
before a panel of three arbitrators in Muncie, Indiana, in accordance with the
roles of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction; provided,
however, that you shall be entitled to seek specific performance of your right
to be paid until the Date of Termination during the pendency of any dispute or
controversy arising under or in connection with this Agreement.


12     Entire Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and supersedes
all prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and cancelled.


If this letter sets forth our agreement on the subject matter hereof, kindly
sign both copies and return one, in the enclosed envelope, to the Corporation,
which will then constitute our agreement on this subject.


Sincerely,


BALL CORPORATION




By                 


President and Chief Executive Officer




                            

Agreed to this 24th day of January, 1996


10